Title: To Thomas Jefferson from Peter Walsh, 17 October 1793
From: Walsh, Peter
To: Jefferson, Thomas



Cadiz, 17 Oct. 1793.

In addition to what he wrote this morning by the Fair Hebe, two American brigs and a schooner have just arrived with the Nancy, Captain Butler, a ship bound from New York to Barcelona that managed to evade Algerine capture by means of its superior sailing in shallow waters, but Butler fears that the Algerines captured an American sloop. “Humanity Shudder’s for the fate of those who may have the misfortune to fall into the hands of the Pirates.”
